1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY LETRICE TOWNSEL,                       )   Case No.: 1:19-cv-01394-NONE-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DENYING PETITIONER’S REQUEST
                                                    )   FOR RULING ON RESPONDENT’S MOTION TO
13          v.                                      )   DISMISS AS MOOT
                                                    )
14   RON DAVIS,
                                                    )   (Doc. 24)
15                  Respondent.                     )
                                                    )
16                                                  )

17          Petitioner filed a petition for writ of habeas corpus on October 4, 2019. (Doc. 1.) Respondent

18   moved to dismiss the petition due to Petitioner’s failure to verify a memorandum included with the

19   petition. (Doc. 19.) Petitioner opposed the motion and included a declaration swearing to the contents

20   of the memorandum. (Doc. 21.) On March 23, 2020, the Court adopted the findings and

21   recommendations to deny the motion to dismiss. (Doc. 23.) Despite this, on March 26, 2020,

22   Petitioner filed a request for a ruling on Respondent’s motion to dismiss. (Doc. 24.) Consequently,

23   Petitioner’s request is moot.

24
25   IT IS SO ORDERED.

26      Dated:     April 2, 2020                              /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
